The plaintiff in this case sues to recover the sum of $15,000 for alleged injuries and medical expenses incurred by him in an accident on December 1, 1943, in which the Leonard Truck Lines, Inc., van truck he was driving was involved in an accident with a log truck belonging to defendant, DeSoto Lumber Company, and being driven at the time by Clyde L. Ford. The charges of negligence against the said Ford are substantially the same as those made in the answer filed in suit No. 6907 styled Ford v. Leonard Trust Lines, Inc., et al., La. App., 26 So. 2d 309, and the answer of the defendant makes substantially the same charges of negligence against Geter as are made in the petition in the above suit No. 6907.
Later, by motion and consent of counsel, the Eagle Indemnity Company, as the insurer of defendant was also made a party defendant in this case.
The Commercial Standard Insurance Company intervened in this suit, alleging that it carried a workmen's compensation policy covering Leonard Truck Lines, Inc., and that it had paid to the plaintiff the sum of $1,298, for which it is legally subrogated to the rights of plaintiff in his claim for damages in this case.
On motion of the plaintiff this suit was consolidated for trial in the district court with suit No. 17945, styled Clyde L. Ford v. Leonard Truck Lines, Inc., et al.
There was judgment in the district court rejecting the demands of the plaintiff and the demands of the intervenor, Commercial Standard Insurance Company, and both have appealed from that judgment.
The issues and the evidence in this case are fully set forth and discussed in case No. 6907, Ford v. Leonard Truck Lines, Inc., et al., 26 So. 2d 309, and for the reasons assigned therein, the judgment appealed from is affirmed at the costs of appellants.